Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
1st day of October 2006 (the “Effective Date”) by and between Las Vegas Sands
Corporation (“Company”), a Nevada company with principal offices located at 3355
Las Vegas Boulevard South, Las Vegas, Nevada 89109 and Michael Quartieri who
resides at                                          ( “Employee”).
     WHEREAS, Company desires to employ Employee and to enter into this
Agreement embodying the terms of such employment and Employee desires to accept
such employment and to enter into this Agreement.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, Company and
Employee (each individually a “Party” and together the “Parties”) agree as
follows.

1.   Definitions.

  1.1   “Affiliates” means parent, subsidiaries and any other companies under
common control with Company.     1.2   “Base Salary” means the salary provided
for in Section 3 of this Agreement or any increased salary granted to Employee
pursuant to the provisions of Section 3.     1.3   “Cause” means:

  (a)   Conviction, or a guilty plea, or a nolo contendere plea to a felony or
conviction of a misdemeanor involving moral turpitude which materially affects
Employee’s ability to perform duties or materially adversely affects Company’s
reputation; or     (b)   Misappropriation of any material funds or property of
Company, commission of fraud or embezzlement with respect to Company, or any
material act of dishonesty in relation to Employee’s employment by Company
regardless of whether such act results or was intended to result in Employee’s
direct or indirect personal gain or enrichment; or     (c)   Use of alcohol or
drugs that renders Employee unable to perform the functions of his job or carry
out his duties; or     (d)   Failure to render services in accordance with the
provisions of this Agreement (including without limitation the licensing
requirement in Section 2.4 below) or the failure to follow directions
communicated by Company’s Employee management or Employee’s direct or indirect
supervisors; or

      1   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



  (e)   Any act, or failure to act, (including disclosure of Confidential
Information) that is likely to prejudice the business or reputation of Company
or result in any material economic or other harm to Company; or     (f)   Any
act, or failure to act, on the part of Employee which brings material disrepute
upon Employee, either personally or professionally; or     (g)   Violation of
any law, rule or regulation of any governmental or regulatory body material to
the business of Company; or     (h)   The loss, revocation or suspension of any
license or certification of Employee necessary for Employee to discharge
Employee’s duties on behalf of Company; or     (i)   Any other material breach
of this Agreement by Employee or any act or neglect or misconduct which Company,
in its sole discretion, deems to be good and sufficient cause; or     (j)  
Willful and persistent failure by Employee to reasonably perform duties; or    
(k)   Employee’s death; or     (l)   Employee’s Disability as defined below.

  1.4   “Confidential Information” means all private, personal, confidential or
proprietary information, tangible or intangible, owned by or pertaining to
Company or any of its Affiliates including Sheldon G. Adelson, which information
was learned or acquired by Employee as a result of his employment relationship
with Company. Without limiting the generality of the preceding sentence,
“Confidential Information” shall include, but not be limited to, all of Company
and Affiliates’ material non-public information, trade secrets, business
methods, business plans, lists of customers (whether or not customers may have
been solicited or procured by Employee or by Company), secret formulas or
processes, player rating and credit line information, customer information,
customer data, sales data, cost data, profit data, marketing methods, credit and
collections techniques, strategic planning data, and financial planning data;
provided, however, that “Confidential Information” shall not include information
or data: (i) generally publicly known, (ii) learned by Employee from third
persons with a legal right to disclose such information to Employee, or (iii)
discovered by Employee through means entirely independent from and in no way
arising from the disclosure to Employee by Company provided that the source is
not another employee, consultant or agent of Company or its Affiliates subject
to an obligation of confidentiality.

      2   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



  1.5   “Customer” means all individuals contained in Company’s customer lists,
customer databases, or the like whether or not those individuals have been
solicited or procured by Company or Employee.     1.6   “Disability” means
Employee’s inability with or without accommodation to perform, for a period
greater than twelve (12) consecutive weeks, the essential functions of the
position by reason of permanent mental or physical disability, whether resulting
from illness, accident or otherwise.     1.7   “Media” means print,
document-based medium, television, facsimile, telex, telephone, radio,
satellite, cable, wire, computer-based network, network, magnetic means,
electronic means, Internet, intranet, and any other method (now known or
hereinafter developed) for the publication, retention, conveyance, possession or
holding of content, including without limitation, computer software, compact and
laser disc, digital video displays, video cassettes, and multi-media.     1.8  
“Person” means any individual, firm, partnership, association, trust, company,
corporation, limited liability company or other entity.     1.9   “Term of
Employment” means the period specified in subsection 2.2 and any authorized
extensions thereof.     1.10   “Trade Secrets” mean Company and/or Affiliates’
trade secrets as such term is defined in the Uniform Trade Secrets Act, as
promulgated generally in the United States of America.         All of the
foregoing defined terms in quotations, if defined in the singular, shall also
retain such general meaning if used in the plural, and if used in the plural,
shall retain the general meaning if used in the singular.

2.   Term of Employment. Positions and Duties.

  2.1   Employment Accepted. Company hereby employs Employee, and Employee
hereby accepts employment with Company, for the Term of Employment, in the
position and with the duties and responsibilities set forth in subsection 2.3 or
in such other position or with such other responsibilities as reasonably
assigned by Company from time to time and upon such other terms and conditions
as are hereinafter stated.     2.2   Term of Employment. The initial term of
employment shall commence on the Effective Date and expire at the close of
business on September 30, 2009.     2.3   Duties and Responsibilities. During
the Term of Employment, Employee shall be employed as Corporate Controller of
Company and shall have all the responsibilities of that position as determined
in the job description for that position on file with Company and as may be
assigned pursuant to Section 2.1 above including working for and acting on
behalf of Affiliates of Company as assigned from time to time by Company. During
the period of

      3   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



      Employee’s employment, Employee will faithfully and diligently devote all
business and professional time, attention, energy, experience and ability to
promote the business and interests of Company. While employed by Company,
Employee will not engage in any other employment, occupation, consultation or
business pursuit which would interfere with or take time away from the discharge
of Employee’s employment responsibilities without the prior written consent of
Company.

  2.4   Licensing Requirement. If required by Company or Nevada gaming
authorities or any other regulatory authority within or without the State of
Nevada (collectively, a “Gaming Authority”) to perform the duties required of
Employee by Company pursuant to Sections 2.1 and 2.3, Employee must apply for
and obtain any registration, license, qualification or finding of suitability
required by a Gaming Authority (collectively, a “License”) Company and Employee
agree to cooperate with any Gaming Authority and with each other in applying for
the License and in removing any objections that may be raised by any Gaming
Authority in connection with the granting of the License. If the Gaming
Authority shall refuse to grant the License to Employee, or at any time during
the term of this Agreement revoke the License, then this Agreement shall
terminate and neither Company nor Employee shall have any further obligation
hereunder.

  2.5   Policies and Procedures. In addition to the terms herein, Employee
agrees to be bound by Company’s policies and procedures as such may be amended
by Company from time to time. In the event the terms in this Agreement conflict
with Company’s policies and procedures, the terms herein shall take precedence.
Employee certifies that as of the commencement of the Term of Employment
Employee has read and signed off on Company’s policies and manuals and agrees to
abide by the same.

3.   Base Salary. During the Term of Employment, Employee shall be entitled to
receive a Base Salary of $225,000 per year (“Base Salary”), unless otherwise
modified as a result of any salary review. All such amounts shall be payable in
equal installments every two weeks or otherwise in accordance with the regular
payroll of Company. On an annual basis, Employee shall receive a review of the
Base Salary at which time the Base Salary may be raised but may not be decreased
and such revised salary shall become the Base Salary for purposes of this
agreement.

4.   Bonus. It is Company’s current intention to maintain an incentive bonus
program by which qualified employees will be eligible to receive a discretionary
quarterly incentive bonus based upon the achievement of individual and company
goals and objectives as established from time to time. During the Term of this
Agreement, Employee will be eligible to participate in the Company’s
discretionary bonus program based upon thirty percent (30%) of Employee’s
current Base Salary, issued in quarterly installments when payable. All bonuses
are in the sole, absolute and unfettered and unreviewable discretion of Company.
It is contemplated that, if Company continues to prosper and if Employee
continues to demonstrate professional growth and development, Employee will be
paid a bonus at least quarterly. Notwithstanding that contemplation, Employee
shall not have any enforceable right to receive a bonus except for such bonuses
as are actually paid by

      4   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



    Company. Upon termination of Employee’s employment for any reason
whatsoever, Company shall have no obligation to pay Employee any bonus or
prorated portion of a bonus Employee might have received had Employee continued
employed.

5.   Employment Benefit Programs. During the Term of Employment, Employee shall
be entitled to medical and dental insurance and life and disability insurance
benefits and paid time off as are generally available to employees of Company
from time to time under such benefit plans and as described and subject to such
conditions and discretion as is reserved to Company as set forth in the
associated benefit plan materials and Summary Plan Descriptions for such benefit
plans.

  5.1   Stock Option Interest. Employee shall be eligible to participate in the
Company’s Stock Option Plan. The Company will recommend an equity award of
options to purchase 10,000 shares of Las Vegas Sands’ (LVS) common stock to vest
over a four year term with an exercise price equal to the fair market value on
the date of grant to the Performance Sub-Committee of the LVS Board of
Directors, subject to approval by the Performance Sub-Committee of LVS and the
exact terms of the options will be governed by the terms of the standard LVS
option agreement to be provided to Executive upon grant of the options.

6.   Termination.

  6.1   Termination by Company With Cause. Company may terminate Employee’s
employment for Cause at any time during the Term of Employment upon and by
giving written notice to Employee of the particular act(s) or failure(s) to act
providing the basis for termination (the “Default”). Provided however, that with
respect to a Default alleged to have occurred under Sections 1.3(d), 1.3(e) or
1.3(i) of the Agreement, Company shall have first provided Employee with notice
of the acts, duties or omissions Employee has committed or failed to observe or
perform and Employee shall have fifteen (15) days from receipt of such notice to
correct the acts or omissions with regard to such Default. In the event Company
determines that Employee has not cured the Default or that Employee has not
established to the satisfaction of Company that the Default did not occur,
Company will give Employee notice of termination effective the fifteenth (15th)
day following the initial notice of Default. In the event Company terminates
Employee’s employment for Cause, Employee shall be entitled to:

  (a)   Base Salary at the rate in effect at the time of termination through the
effective date of the termination of employment;     (b)   Reimbursement for
reasonable expenses incurred, but not paid prior to the effective date of such
termination of employment, subject to Company’s policies including providing of
supporting receipts; and     (c)   Such rights to other compensation and
benefits as may be provided in applicable plans and programs of Company,
including, without limitation, applicable employee benefit plans and programs,
according to the terms and conditions of such plans and programs

      5   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



      including COBRA benefits provided, however, that nothing in this
subsection shall be read to entitle Employee to any unpaid bonus as of the
effective date of termination.

  6.2   Termination by Company Without Cause. Company may terminate Employee’s
employment without Cause at any time during the Term of employment by giving
written notice. In the event that Company terminates Employee’s employment
without Cause, Employee shall thereupon be entitled to:

  (a)   Continuation of the Base Salary for the lesser of (i) a period of twelve
(12) full months or (ii) the remainder of the Term of Employment; and     (b)  
The provisions of Sections 6.1(b) and 6.1(c) shall also apply.

  6.3   Termination due to Expiration of the Term of Employment. If the Parties
decide not to extend the Term of Employment, Employee shall not be entitled to
any additional compensation as a result thereof, but, subject to the limitations
described in Section 6.1(c), such termination of employment shall not otherwise
affect accrued but unpaid compensation or benefits provided under this Agreement
or otherwise. In the event that the Term of Employment expires and the Agreement
has not been extended by the Parties, should Employee remain in the employ of
Company Employee will be deemed an “at-will” employee and Company may terminate
such employment with or without cause without any further liability.

7.   Restrictive Covenant and Covenants not to Engage in Certain Other Acts.

  7.1   Restrictive Covenant. During the Term of Employment, Employee has no
right to resign and any purported resignation constitutes an incurable material
breach of this Agreement. In the event of any termination for Cause or any
purported resignation described in the prior sentence, Employee shall not for a
period of twelve (12) months from the termination date or for the remainder of
the period that would have been Employee’s Term of Employment, whichever is
less, accept employment or enter into any contractual relationship, whether as
an employee or as a consultant or independent contractor or sub-contractor with
any casino or hotel/casino company that operates in Clark County Nevada or any
affiliate thereof. This restrictive covenant shall also apply during any period
in which Employee is receiving continuation of Base Salary pursuant to
Section 6.2(a). Employee acknowledges and agrees that the restrictive covenant
contained in this Section is supported by valuable consideration, and is
reasonable in its scope and duration, and that the covenant protects the
legitimate interests of Company and imposes no undue hardship on Employee. The
period, the geographical area and the scope of the restrictions on Employee’s
activities are divisible so that if any provision of the restriction shall be
declared by a court of competent jurisdiction or by an arbitrator to exceed that
maximum time period, geographical area, or scope which such court or arbitrator
deems reasonable and enforceable, this provision shall be automatically modified
to the extent necessary to make it reasonable and enforceable.

      6   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



  7.2   Non-solicitation. Employee agrees that for a period of two (2) years
after the end of Employee’s employment with Company for any reason, Employee
shall not induce any persons in the employment of Company or its Affiliates to
(a) terminate such employment, (b) accept employment with anyone other than
Company or an Affiliate of Company or (c) interfere with the business of Company
in any material manner.     7.3   Covenants to Protect Confidential Information:

  (a)   Non-Disclosure. During Employee’s employment and for a period of
eighteen (18) months after the end of Employee’s employment with Company,
Employee agrees to hold confidential all Confidential Information learned or
acquired by him/her and he will take all action necessary to preserve that
confidentiality. Employee represents and covenants to Company, its Affiliates
and to Sheldon G. Adelson that Employee shall treat any Confidential Information
disclosed to, or learned by, Employee as fiduciary agent of Company, its
Affiliates, or Sheldon G. Adelson, recognizing that Company, its Affiliates, or
Sheldon G. Adelson only made the Confidential Information accessible to Employee
by reason of the special trust and confidence which Company, its Affiliates, or
Sheldon G. Adelson placed in Employee. In perpetuity, Employee shall not
disclose, disseminate, transmit, publish, distribute, make available or
otherwise convey any of Company’s, its Affiliates’, or Sheldon G. Adelson’s
Trade Secrets to any Person; provided, however, that Employee may disclose
Company’s, its Affiliates’, or Sheldon G. Adelson’s Trade Secrets to directors,
officers and employees of Company that in Employee’s actual and reasonable
knowledge are entitled and authorized to view such Trade Secrets and who need to
know such Trade Secrets in order to conduct bona fide activities on behalf of
Company. Employee shall not make, or permit or allow to be made, copies of any
Media containing, in full or in part, Confidential Information.     (b)  
Without the prior written approval of Sheldon G. Adelson or duly authorized
representatives of Company or its Affiliates, which Company, its Affiliates, or
Sheldon G. Adelson may in its or their sole discretion withhold, Employee agrees
that, during the Term of Employment or at any time thereafter, Employee shall
keep confidential and shall not directly or indirectly disclose, reveal,
publish, exploit or otherwise make use of the Confidential Information in any
manner whatsoever including, but not limited to, interviews, articles, accounts,
books, plays, movies, and documentaries, whether non-fiction or fictional. In
the event that Employee is requested or required to disclose any Confidential
Information, it is agreed that Employee will provide Company with prompt notice
of such request(s) so that Company may seek an appropriate protective order.

      7   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



  (c)   Security Measures. While in possession or control of Confidential
Information, or any Media embodying same, Employee shall take reasonable efforts
to keep such Confidential Information reasonably inaccessible from Persons not
otherwise authorized to view the Confidential Information. While in possession
or control of any of Company’s and/or its Affiliates’ Trade Secrets, or any
Media embodying same, Employee shall use his best efforts to keep all Company’s
and/or its Affiliates’ Trade Secrets inaccessible from third Persons who, in
Employee’s actual and reasonable knowledge are not authorized to view same,
including without limitation, keeping Company’s and/or its Affiliates’ Trade
Secrets secure while not being viewed, as well as not removing any Company’s
and/or its Affiliates’ Trade Secrets from Employee’s work area at any time, for
any reason.     (d)   Forced Disclosure. If Employee is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar
process) to disclose any of the Confidential Information, Employee shall provide
an officer of Company with prompt written notice of such request or requirement
so that Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver by Company, Employee
nonetheless is legally compelled to disclose Confidential Information to any
tribunal or else would stand liable for contempt or suffer other censure or
penalty, Employee may, without liability herein, disclose to such tribunal only
that portion of the Confidential Information which Employee is legally required
to disclose, provided that Employee exercises his best efforts to preserve the
confidentiality of the Confidential Information, including, without limitation,
by cooperating with Company to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information by such tribunal.

  (e)   Ownership of Works. Notwithstanding any other provision of this
Agreement, Employee hereby acknowledges that Company owns the exclusive right,
title and interest in and to the Confidential Information and the intellectual
property rights embodied in, relating to, based upon or arising from
Confidential Information or described in this subsection. In the course of
Employee’s employment, Employee may be required to create or modify works or
perform acts that create intellectual property rights including any such rights
protected by any applicable law relating to copyrights, patents or any other
form of intellectual property (“IP Rights”). In return for the compensation to
be paid to Employee as an employee, Employee agrees that any IP Rights Employee
might otherwise enjoy (but for this sentence) that are developed, designed or

      8   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



      improved during the course and scope of Employee’s employment or are
derived from information, knowledge or data gained by Employee during Employee’s
employment are the exclusive property of Company and, by Employee’s entry into
this Agreement, Employee assigns all of the IP Rights to Company. Employee also
agrees to execute any further form of assignment of the IP Rights to Company as
may be required or desired by Company to perfect and enforce the assignment of
the IP Rights whether during or after Employee’s employment with Company.

  (f)   Return of Materials. When Employee’s employment with Company ends,
Employee shall return to Company all documents and data, in whatever Media,
owned by Company, including, without limitation, all Confidential Information,
papers, drawings, notes, memoranda, manuals, specifications, designs, devices,
code, e-mail, documents, diskettes, tapes and any other material. Employee shall
also return any keys, access cards, credit cards, identification cards and other
property and equipment belonging to Company and/or its Affiliates. All data and
information stored on or transmitted using Company owned or leased equipment is
the property of Company. Notwithstanding the return or destruction of the
Confidential Information, Employee shall continue to be bound by his obligations
of confidentiality and security as otherwise set forth in this Agreement for a
period of two (2) years with respect to Confidential Information and in
perpetuity with respect to Company’s and/or its Affiliates’ Trade Secrets.

  7.4   Non-Disparagement. During the Term of Employment and in perpetuity
following the effective date of termination of this Agreement, Employee shall
not make any remarks disparaging the conduct or character of Sheldon G. Adelson,
Company or its Affiliates, their agents, employees, officers, directors,
successors, or assigns.     7.5   Cooperation. At any time following the
effective date of termination of this Agreement, Employee shall reasonably
cooperate with Company in any litigation or administrative proceedings involving
any matters with which Employee was involved during his employment by Company.
Company shall reimburse Employee for reasonable expenses, if any, incurred in
providing such assistance including the value of the time expended in testifying
measured at the rate of pay that Employee is then receiving from a subsequent
employer. For the purpose of this section, reasonable cooperation shall mean, at
employees option, testifying by deposition at his principal residence or
principal place of employment if different than Clark County Nevada

8.   Equitable Relief. Employee agrees and acknowledges that (a) the breach of
the Restrictive Covenant and Covenants not to Engage in Certain Other Acts
Section of this Agreement by Employee would cause irreparable injury to Company
and/or its Affiliates, (b) such a breach would not be adequately compensated in
money damages, (c) the balance of the equities between Company or its Affiliates
and

      9   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



    Employee in the event of such a breach would favor the entry of equitable
relief in favor of Company or its Affiliates, and (d) the public interest in the
event of such a breach would favor the entry of equitable relief in favor of
Company or its Affiliates. For the purpose of this Agreement, equitable relief
shall include without limitation preliminary and permanent injunctive relief,
specific performance and temporary restraining orders. Equitable relief shall be
in addition to all other remedies available to Company through arbitration as
provided in this Agreement. Employee also agrees not to contest the entry in
favor of Company or its Affiliates of equitable relief in the event of a breach
described in this section.

9.   Factors Supporting Restrictions. The restrictions placed upon Employee by
the terms of this Agreement have been agreed upon in consideration of the
following factors, among others:

  9.1   Employee has been provided with the Term of Employment described in
Section 2.2 and the Compensation described in Section 3 above in reliance upon
Employee’s agreement to the restrictions described in Section 7; and     9.2  
Employee has been entrusted by Company with developing close relations with
customers and/or vendors on behalf of Company to further Company’s business
interests; and     9.3.   By reason of Employee’s position with Company,
Employee has become privy to the aims, aspirations, plans, preferences,
strategies and capabilities of customers and/or vendors, which are matters of
great value in identifying, soliciting, obtaining, retaining and/or servicing
customers and/or vendors in Company’s business; and     9.4   By reason of
Employee’s position with Company, Employee has become privy to confidential
financial information of Company, which information would be of considerable
potential interest to Company’s competitors; and     9.5   By reason of
Employee’s position with Company, Employee will become familiar with Company’s
practices and strategies in assigning work, setting up project teams and
supervising the work.

10.   Arbitration.

  10.1   Except for equitable relief sought pursuant to section 8, or as
otherwise prohibited by law, any controversy or claim rising out of or relating
to this Agreement or the breach of this Agreement shall be settled by
arbitration administered by the American Arbitration Association under its
Employment Dispute Resolution Rules (the “Rules”) and judgment on the award
rendered by the arbitrators may be entered in any court in Clark County, Nevada.

      10   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



  10.2   Any controversy or claim submitted for arbitration shall be submitted
to a panel of three (3) arbitrators selected in the manner specified in the
Rules from the panels of arbitrators of the American Arbitration Association.
The arbitration proceedings shall be conducted in Las Vegas, Nevada, and the
cost of the arbitration shall be paid for 100% by Company.     10.3   The
arbitration provisions of this Agreement provide the exclusive remedies and each
party expressly waives the right to pursue redress in any other forum except
only the right to pursue equitable remedies as provided in Section 8.     10.4  
The arbitrators shall not be empowered or authorized to add to, subtract from,
delete or in any other way modify, the terms of this Agreement, nor shall the
arbitrators be empowered to award punitive damages on any claim.     10.5  
Employee understands and agrees that Employee is waiving the right to a jury
trial, or a trial before a judge in public court.

11.   Acknowledgement.

  11.1   Employee acknowledges that Employee has been given a reasonable period
of time to study this Agreement before signing it. Employee certifies that
Employee has fully read and completely understands the terms, nature and effect
of this Agreement. Employee also certifies that Employee either had the
opportunity to consult with counsel, or consulted with counsel in connection
with the execution of this Agreement. Employee further acknowledges that
Employee is executing this Agreement freely, knowingly and voluntarily and that
Employee’s execution of this Agreement is not the result of any fraud, duress,
mistake or undue influence whatsoever. In executing this Agreement, Employee
does not rely on any inducements, promises or representations by Company or any
person other than the terms and conditions of this Agreement.     11.2  
Employee warrants and represents that Employee does not know of any restriction
or agreement to which Employee is bound which arguably conflicts with his
execution of this Agreement or his employment hereunder.

12.   Controlled Substance and Alcohol Screening.

  12.1   Throughout the term of this Agreement, Employee must abide by Company’s
controlled substance and alcohol policy as adopted from time to time. Employee
acknowledges and agrees that these policies may include requirements that
Employee submit to testing for controlled substances or alcohol on the basis of
reasonable suspicion in accordance with Company’s controlled substance or
alcohol policies.     12.2   Employee agrees that failure to consent or
cooperate in testing for controlled substances or alcohol or positive results
from such testing may be the subject of disciplinary action up to and including
termination.

      11   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



  12.3   Employee agrees that testing for controlled substance or alcohol may
include taking and testing of Employee’s urine, blood or hair.     12.4  
Employee shall hold Company, and its Affiliates and their officers, directors,
employees, agents and shareholders harmless from any and all claims, demands or
liability arising from testing for controlled substances or alcohol and from any
disciplinary action resulting from such proposed or actual testing.

13.   Attorneys’ Fees. In any action or proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs incurred, whether or not the action is reduced to judgment.   14.  
Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. The provisions of this
Section are in addition to the survivorship provisions of any other Section of
this Agreement.   15.   Entire Agreement. This Agreement contains the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all prior or contemporaneous agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the Parties with
respect thereto.   16.   Assignability: Binding Nature. This agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors, heirs and assigns. No rights or obligations of the Parties may be
assigned except that such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which Company is not the continuing
entity, or the sale or liquidation of all or substantially all of the assets of
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of Company and such assignee or transferee
assumes the liabilities, obligations and duties of Company, as contained in this
Agreement, either contractually or as a matter of law. In addition to the
provisions of Section 2.3, Company may also assign this Agreement to an
Affiliate in its sole discretion. Notwithstanding anything to the contrary in
this section, Employee shall have no right to assign any of his rights under
this Agreement or to delegate any of his duties under this Agreement and any
such assignment or delegation shall be void for all purposes.   17.   Amendment.
No provision in this Agreement may be amended, modified or waived unless such
amendment, modification or waiver is agreed to in writing.   18.   Construction.
The terms and conditions of this Agreement shall be construed as a whole
according to their fair meaning and not strictly for or against any party. The
parties acknowledge that each of them has reviewed this Agreement and has had
the opportunity to have it reviewed by their attorneys and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.

      12   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



  19.   Necessary Action. Each of the parties shall do any act or thing and
execute any or all documents or instruments necessary or proper to effectuate
the provisions of this Agreement.     20.   Time of the Essence. Time is of the
essence of this Agreement and all of its terms, provisions, conditions and
covenants.     21.   Waiver. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver of that right, remedy, power or privilege. No such
waiver may occur unless in a writing signed by the party sought to be charged.
No waiver of any right, remedy, power or privilege with respect to any
particular occurrence shall be construed as a waiver of such right, remedy,
power or privilege with respect to any other occurrence.     22.   Partial
Invalidity. If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever:

  a)   The validity, legality, and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby unless such
invalidity, illegality or unenforceability would vitiate the intent of the
parties with respect to any such section or the Agreement as a whole; and     b)
  To the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal, or unenforceable) shall be construed
so as to give maximum possible effect to the intent manifested by the provision
held invalid, illegal, or unenforceable.

24.   Notices. All notices, consents, or other communications required,
permitted or provided for hereunder, including without limitation notices of
Default, or termination of this Agreement shall be deemed given (i) on the date
when hand-delivered; (ii) on the date when forwarded by facsimile transmission
provided that electronic confirmation of receipt is obtained and retained;
(iii) upon the date set forth on a receipt for certified mail that is returned
to the party giving notice by the United States Postal Service; or (iv) on the
next day after delivery to a recognized overnight delivery service for next day
delivery. All notices shall be addressed to the parties at their addresses set
forth below:

     
As to Company:
  Venetian Casino Resort, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: President
Telecopier: (702) 414-4421

      13   Employee Initials:                     

 



--------------------------------------------------------------------------------



 



     
w/ copy to:
  Venetian Casino Resort, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: General Counsel
Telecopier: (702)414-4421
 
   
As to Employee:
  At the Address Set
Forth at the Beginning of
this Agreement.
Telecopier: [intentionally omitted]

25.   Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Nevada without reference to the
principals of conflict of laws thereof.   26.   Headings. The headings of the
sections contained in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any provision of this
Agreement.   27.   Counterparts. This Agreement may be executed in counterparts
each of which shall be deemed an original and all of which shall constitute one
and the same agreement with the same effect as if all Parties had signed the
same signature page and a signature page delivered by telecopier shall be as
effective as if an original copy had been delivered.

EMPLOYEE: Michael Quartieri

         
By:
  /s/ Michael Quartieri    
 
       
 
       
Date:
  /s/ September 18, 2006    
 
       

COMPANY: Las Vegas Sands Corporation

         
By:
  /s/ Robert P. Rozek    
 
       
 
       
Print Name:
  Robert P. Rozek    
 
       
 
       
Its:
  Senior Vice President and Chief Financial Officer    
 
       
 
       
Date:
  September 19, 2008    
 
       

      14   Employee Initials:                     

 